Guy, J.
(concurring in part; dissenting in part) — I respectfully dissent from the majority opinion’s analysis and resolution of the beneficial use issue. In my view, the *764majority takes too narrow and too simplistic a view of the beneficial use standard and its application in this very complex case.
The majority concludes that the trial court employed a simple formula to determine the quantity of water that the Yakima-Tieton Irrigation District is entitled to distribute to its customers. "The trial court determined that YTID could, at most, carry 110,700 a.f. safely in its canals. The trial court then awarded YTID the 110,700 a.f. for the irrigation season.” Majority at 753. The majority then states:
[F]or some reason the [trial] court based its quantification of YTID’s water right on the quantity of water the District could potentially divert, without requiring past beneficial use of that water.
Majority at 756.
My reading of the trial court’s rulings and of the record before us in this appeal does not support a determination that the trial court applied such a simple and flagrantly faulty standard to determine beneficial use.
This water adjudication has been in litigation for nearly 20 years. The same trial judge has been assigned to the case since its inception.1 Twice we have affirmed various rulings of this trial judge in this case. Department of Ecology v. Acquavella, 100 Wn.2d 651, 674 P.2d 160 (1983) (Acquavella I); Department of Ecology v. Yakima Reservation Irrigation Dist., 121 Wn.2d 257, 850 P.2d 1306 (1993) (Acquavella II). The trial judge’s reasoning and rulings on the beneficial use issue and on other issues now before this *765court are set forth in more than 100 pages in a conditional final order, a memorandum opinion on threshold issues, and a report and supplemental report. Without unreasonably lengthening this dissenting opinion, it is impossible to relate in detail the breadth and depth of the trial court’s analysis of the beneficial use issue. I therefore point only to some of the evidence and law considered by the trial court, in an attempt to demonstrate that the trial court’s decision involved far more than just measuring the design capacity of YTID’s canals.
The record reflects that in making its ruling on quantification,2 the trial court properly considered both federal and state statutes and the precedent established by this court in Acquavella II, 121 Wn.2d 257, Department of Ecology v. United States Bureau of Reclamation, 118 Wn.2d 761, 827 P.2d 275 (1992), and other cases. The trial court recognized that the federal Bureau of Reclamation has almost total control of the waters in the Yakima River basin. The United States has withdrawn all unappropriated water; it owns the storage facilities and it owns most of the diversion facilities. The Bureau has complete control, subject to statute and regulation, over the release of whatever storage waters are available. See, e.g., Ecology v. Reclamation, 118 Wn.2d at 771-72. Any water released by the Bureau is required to be beneficially used. See 43 U.S.C. § 372.
The trial court understood that the YTID’s priority and allocation right to receive water from the Bureau of Reclamation was reflected in a 1945 agreed judgment (consent decree) entered by the United States District Court for the Eastern District of Washington. While this judgment did not in and of itself establish a water right, the consent decree did provide judicial recognition of the water rights that had been established at the time the *766decree was entered and, depending on subsequent events, continued to be evidence of an established water right. As the trial court noted, in Acquavella II we determined that this consent decree was binding on the Yakima Indians "insofar as it sets forth a quantification for irrigation rights” because the Yakima Indian Nation was a party to the federal action and agreed to the entry of the order. Acquavella II, 121 Wn.2d at 298. Based on our decision, the trial court concluded that if the consent decree was binding on one party to the agreement, it must be binding on all parties—to the extent that the water allocated therein continued to be beneficially used.
The trial court also considered the contracts between the United States and the irrigation district, under which the districts were obligated to pay for the construction, storage and maintenance of the reservoirs and canals of the Yakima Project in exchange for the Bureau’s release of certain quantities of water for distribution in the irrigation districts.
The trial court additionally reviewed 41 years of diversion records, evidence showing improvements made to YTID properties over the years, and it considered the safe carrying capacity of the irrigation district’s canals when it limited the quantity of water to which the irrigation district has been historically entitled.
The trial court considered the fact that the quantity of water made available to the irrigation district each year is controlled by the Bureau of Reclamation. "Water delivery may be, and frequently has been, prorated by the Bureau due to drought conditions.” Clerk’s Papers at 749. Thus the trial court also considered the "carry-over” needs of the YTID.
In quantifying the right that the YTID is entitled to receive for distribution, the trial court considered the history of diversions, the history of the relationships of the parties, the relevant state law concerning the perfection of a water right, the conditions of the Yakima River basin and the history of the Yakima Project, the design capacity *767of the YTID, the purposes for which the water is used within the project service area, "water duty”3 and other factors, and the policies, regulations and statutes of this state and the United States.
The design capacity of YTID’s canals was but one of many factors considered in determining the quantity of water the irrigation district is entitled to receive. It was not the determinative factor, as the majority suggests.
In determining whether the irrigation district’s right to water should be reduced for failure to actually use the quantity to which the district was entitled, the trial court ruled RCW 90.14.180 governed. That statute provides, in pertinent part:
Any person hereafter entitled to divert or withdraw waters of the state through an appropriation . . . who abandons the same, or who voluntarily fails, without sufficient cause, to beneficially use all or any part of said right to withdraw for any period of five successive years shall relinquish such right or portion thereof, and such right or portion thereof shall revert to the state ....
(Emphasis added.)
With respect to the relinquishment issue, I believe the trial court properly ruled that relinquishment would be difficult for the Department of Ecology to prove because the release of water to the irrigation districts is controlled by the Bureau of Reclamation and because districts are bound by their contracts with the Bureau to make the most economical use of the water available. The trial court ruled that, in light of these factors, when a district does not receive its full contractual amount of water, it would be difficult to determine that the district "abandoned” or "voluntarily failed” to use that portion of the water right that it did not receive.
*768I concur in the result of the majority opinion on the issues of reclassification, standby/reserve water, and adjudication based on irrigable, rather than irrigated, acres. I would affirm the trial court in its entirety.
Durham, C.J., and Johnson, J., concur with Guy, J.
Reconsideration denied June 19, 1997.

 Washington’s Constitution was amended to allow the trial judge, Walter Stauffacher, to complete this water adjudication after his retirement. Const. art. IV, § 7 (amend. 80). This court has previously recognized that the primary impetus for the amendment was Judge Stauifacher’s involvement in this case. "Judge Stauffacher was willing to complete the Acquavella litigation following his retirement, but without a constitutional amendment . . . any of the approximately 2,500 parties could prevent him from doing so by refusing to consent to his appointment as a judge pro tempore.” State v. Belgarde, 119 Wn.2d 711, 723-24 n.6, 837 P.2d 599 (1992). See also Zachman v. Whirlpool Fin. Corp., 123 Wn.2d 667, 672, 869 P.2d 1078 (1994).


 It is not disputed that the purpose for which the water is used is a beneficial one. The records before the trial court showed that in 1990, 321,647 acres of at least 20 crops were produced in the Yakima valley, for a value of $634,952,886. Only the quantity of water is at issue here.


 Water duty is that measure of water which, by careful management and use, without wastage, is reasonably required to he applied to any given tract of land for such period of time as may be adequate to produce therefrom a maximum amount of such crops as ordinarily are grown thereon. It is not a hard and fast measurement but is variable according to conditions. Department of Ecology v. Grimes, 121 Wn.2d 459, 469, 852 P.2d 1044 (1993).